SUPERIOR COURT
OF THE

STATE OF DELAWARE

CRAIG A. KARSNITZ, SUSSEX COUNTY COURTHOUSE
JUDGE 1 THE CIRCLE, SUITE 2

GEORGETOWN, DE 19947

TELEPHONE (302) 856-5263

November 5, 2019

Tyrone Majette

SBI# 7344147

James T. Vaughn Correctional Center
1181 Paddock Road

Smyrna, DE 19977

Re: State of Delaware v. Tyrone Majette, Cr. Nos. 1304020306 & 1301018022
(R-3)

Dear Mr. Majette:

On September 25, 2019, you filed your third motion for postconviction relief
under Superior Court Rule Criminal Rule 61 with respect to the above-referenced
matters. I am considering two (2) filings at this time:

Motion for Postconviction Relief filed September 25, 2019
Motion for Appointment of Counsel filed September 25, 2019

Superior Court Criminal Rule 61(d)(2) provides:

“A second or subsequent motion under this rule shall be summarily dismissed,
unless the movant was convicted after a trial and the motion either: (i) pleads
with particularity that new evidence exists that creates a strong inference that
the movant is actually innocent in fact of the acts underlying the charges of
which he was convicted; or (ii) pleads with particularity a claim that a new
rule of constitutional law, made retroactive to cases on collateral review by
the United States Supreme Court or the Delaware Supreme Court, applies to
the movant’s case and renders the conviction or death sentence invalid.”

Superior Court Criminal Rule 61(e)(5) provides:

“For an indigent movant’s second or subsequent postconviction motion, the
judge may appoint counsel for an indigent movant only if the judge determines

that the second or subsequent motion satisfies the pleading requirements of
[Superior Court Criminal Rule 61(d)(2), set forth above].”

You have failed to meet these Rule 61 standards. Your motion for
postconviction relief and your motion for appointment of counsel are procedurally

barred. Therefore, both of your Rule 61 motions must be DENIED as procedurally
barred.

IT IS SO ORDERED.
Very truly yours,
Cory bnaoen
Craig A. Karsnitz

cc: Prothonotary’s Office
Department of Justice

03 Xa5SNS
10ud GA ld

il

ALG
AYVLOROH

EO 01 'V S- AGN bit?